                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

SHERMAN ANTWAN                            )
BROADHEAD, #246 842,                      )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )      CASE NO. 2:15-CV-36-WKW
                                          )                [WO]
OFFICER QUENTEN D.                        )
RATCLIFFE,                                )
                                          )
              Defendant.                  )

                                      ORDER

      On May 24, 2019, the Magistrate Judge filed a Recommendation (Doc. # 54)

to which no timely objections have been filed. Upon an independent review of the

record and consideration of the Recommendation, it is ORDERED as follows:

      (1)    The Recommendation (Doc. # 54) is ADOPTED;

      (2)    Defendant’s Motion for Summary Judgment (Doc. # 13) is GRANTED

as to Plaintiff’s claims for monetary damages against Defendant in his official

capacity, and those claims are DISMISSED with prejudice on the basis of absolute

immunity.

      (3)    Defendant’s Motion for Summary Judgment (Doc. # 13) is DENIED as

to Plaintiff’s claim of excessive force against Defendant in his individual capacity.
        (4)   An order setting this action for trial will be entered separately at a later

date.

        DONE this 26th day of June, 2019.

                                                      /s/ W. Keith Watkins
                                                UNITED STATES DISTRICT JUDGE




                                            2
